Name: Commission Regulation (EC) No 1745/2002 of 30 September 2002 reducing, for the 2002/2003 marketing year, the guaranteed quantity under the production quotas scheme for the sugar sector and the presumed maximum supply needs of sugar refineries under the preferential import arrangements
 Type: Regulation
 Subject Matter: trade;  production;  marketing;  beverages and sugar;  agri-foodstuffs;  trade policy
 Date Published: nan

 Avis juridique important|32002R1745Commission Regulation (EC) No 1745/2002 of 30 September 2002 reducing, for the 2002/2003 marketing year, the guaranteed quantity under the production quotas scheme for the sugar sector and the presumed maximum supply needs of sugar refineries under the preferential import arrangements Official Journal L 263 , 01/10/2002 P. 0031 - 0035Commission Regulation (EC) No 1745/2002of 30 September 2002reducing, for the 2002/2003 marketing year, the guaranteed quantity under the production quotas scheme for the sugar sector and the presumed maximum supply needs of sugar refineries under the preferential import arrangementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 10(6) and Article 39(6) thereof,Whereas:(1) Article 10(3) and (4) of Regulation (EC) No 1260/2001 laying down that the guaranteed quantity under production quotas should be reduced before 1 October each marketing year if the forecasts for the year in question show an exportable balance (attracting a refund) greater than the maximum laid down by the Agriculture Agreement concluded under Article 300(2) of the Treaty.(2) The forecasts for the 2002/2003 marketing year indicate an exportable balance exceeding the maximum laid down by the Agreement for that year. It is therefore necessary to fix the difference by which this guaranteed quantity is to be reduced and then to divide it up between sugar, isoglucose and inulin syrup on the one hand and the production regions concerned on the other, using the coefficients established for this purpose.(3) In accordance with Article 10(5) of Regulation (EC) No 1260/2001, each Member State must then allocate the difference to which it is subject among the producer undertakings established on its territory on the basis of the existing ratio between their A and B quotas for the product in question and the basic quantity A and the basic quantity B for the Member State for this product.(4) Article 39(5) of Regulation (EC) No 1260/2001 lays down that a reduction in the guaranteed quantity also necessitates a reduction in the presumed maximum raw sugar needs of Community refineries for the marketing year in question. It is therefore necessary to fix the corresponding reduction for these presumed maximum needs and to allocate it among the Member States concerned.(5) The time limits by which the Member States must establish the reduction applying to each producer undertaking on their territory and communicate the relevant data should be fixed.(6) The Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 11. Pursuant to Article 10(5) of Regulation (EC) No 1260/2001, the guaranteed quantity under production quotas in the sugar sector shall be reduced by 862475 tonnes, in white sugar equivalent, for the 2002/2003 marketing year.2. The reduction referred to in paragraph 1 shall be allocated by product and by region in accordance with Annex I.Once reduced, the basic quantities used to allocate the production quotas to producer undertakings for the 2002/2003 marketing year shall be those set out in Annex II.3. The Member States shall establish before 1 November 2002 the specific reduction for each producer undertaking to which a production quota for the 2002/2003 marketing year has been assigned, and also each undertaking's A and B quotas adjusted in accordance with this reduction.4. The Member States shall inform the Commission of the reductions and adjusted A and B quotas for each producer undertaking established on their territory no later than 15 November 2002.Article 21. Pursuant to Article 39(5) of Regulation (EC) No 1260/2001, the presumed maximum supply needs of Community refineries shall be reduced by 12588,2 tonnes, in white sugar equivalent, for the 2002/2003 marketing year.2. The reduction referred to in paragraph 1 shall be allocated among the Member States in accordance with Annex III.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.ANNEX IAllocation by product and region of the reduction in the guaranteed quantity1. Basic quantities A>TABLE>2. Basic quantities B>TABLE>ANNEX IIBasic quantities used to allocate the A and B production quotas after reduction of the guaranteed quantity1. Basic quantities A>TABLE>2. Basic quantities B>TABLE>ANNEX IIIBreakdown by Member State of the reduction in maximum presumed refinery supply needs, in tonnes of white sugar>TABLE>